MERRITT, Circuit Judge,
dissenting.
I am under a duty as an appellate judge to review the length and reasonablensss of sentences, and I regard the 18-year sentence here for this nonviolent crime as unreasonably long and not sufficiently explained by the District Court.
With regard to the 18-year sentence, I do not agree with the District Court’s two level enhancement of Ahrendt for performing a “leadership role” in the drug conspiracy and the court’s failure to address the large disparity (12 and 14 years) between Ahrendt’s sentence and the sentence of the real leaders and promoters of this group, co-conspirators Brimley and Deloatch. The pre-sentence report indicates that these two leaders brought in the drugs from Boston, collected the money and gave the instructions to the other members of the conspiracy. The pre-sentence report *81describes Ahrendt’s role in the offense as follows: “Aberndt both sells cocaine and other drugs that include Percocet, Vico-den, Oxyeontin and Methadone. In addition to sales, he was engaged in the cooking of the powder cocaine.” Then the pre-sentence report makes the following recommendation as to Ahrendt’s sentence:
Adjustments for Role in the Offense: Pursuant to U.S.S.G. § 3Bl.l(c), there is a 2 level increase because the defendant was a manager or organizer of a criminal activity that involved five or more participants or was otherwise extensive. Although this office does not believe that the defendant held as high of management position as Brimley or Deloatch in this conspiracy, he was clearly the organizer of the distribution of crack and was involved in other drug distributions.
At the sentencing hearing the defendant was pro se and appears to object to all of the upward adjustments in the pre-sen-tence report. He has obviously suffered from mental illness and remains on the borderline, as the sentencing judge clearly recognized:
THE COURT: I’m still not quite sure what to make of you. You certainly present as somebody who is somewhat iconoclastic, maybe a bit eccentric, and with a dose of nihilism, and I am not denying that you have a right to your own views about your use of drugs, and there is certainly a certain subsection of American society that would agree with you, but Congress doesn’t.
I do not believe there are sufficient facts stated in the presentence report or by the court below to justify the enhancement. On this subject, all the sentencing judge said was:
Three, pursuant to United States Sentencing Guideline Section 3Bl.l(c), as the defendant was a manager or organizer of a criminal activity that involved five or more participants or was otherwise extensive, there is a two-level increase, bringing the offense level to 34.
There is no indication of what participants Ahrendt managed or how he “organized, led, managed or supervised them.” See requirements of United States Sentencing Guidelines § 3B1.1.
Neither can I find a justification for the five and one-half and three and one-half year disparities between Ahrendt’s sentence and the real leaders of the group. It is true that the two leaders pled guilty and did not go to trial. But Ahrendt has the right of trial by jury and should not be punished for exercising it.9 The sentence also fails to acknowledge the existence of § 3553(a)(6) which requires the sentencing judge to take into account the need to “avoid unwarranted disparity among defendants in the same case or provide a reasonable justification for this disparity.”

. See The Federalist No. 83 (Alexander Hamilton) (“The friends and adversaries of the plan of the convention, if they agree in nothing else, concur at least in the value they set upon the trial by jury; or if there is any difference between them it consists in this: the former regard it as a valuable safeguard to liberty; the latter represent it as the very palladium of free government.”); see also Apprendi v. New Jersey, 530 U.S. 466, 498, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000) (Scalia, J., concurring) (noting that “the jury-trial guarantee was one of the least controversial provisions of the Bill of Rights”).